Title: From Thomas Jefferson to Henry Dearborn, 25 July 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello July 25. 05.
                  
                  Your letter of the 20. finding me in the moment of setting out for New London (Bedford) from thence I shall not return under ten days I can only acknolege it’s reciept, and inclose for your consideration one from Governor Harrison. I am inclined to suppose he has some reason in what he urges on the subject of allowance. Governor Bowdoin having written to me, on the subject of mr Winthrop’s letter I found myself obliged to conclude as in the case of Commodore Preble, & to write him my acknolegements. mr Winthrop will therefore be pleased to forward the article to Richmond to the care of Messrs. Gibson & Jefferson, & I will pray you with this request to present him my salutations & recollections.—I shall hope on my return to learn that mrs Dearborne & yourself have quitted Washington, and that you will be able to give us your company here as long as convenient. you will find it a totally different climate. Accept my affectionate salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               